STORY, Circuit Justice.
We think the true view of the case is that, which is presented in No. 3, annexed to the report of the master, by which $179.28 is allowed to the defendant, Gideon Hatch, under the order of the court. And we confirm the report accordingly; and overrule the exceptions filed in the case, so far as they touch this part of the report.
The short ground, upon which we have come to this conclusion is, that the statement No. 1, proceeds upon the supposition, that the answer of Gideon Hatch is conclusive as to-his title to wages, and the extent of his claim, leaving to the master only to ascertain the amount. This is a mistake. The decre-tal order of the court left the whole matter open for inquiry before the master upon the answer and all the evidence in the case, which might be adduced in support of, or to control or contradict the answer or the claim. The statement No. 3 proceeds, therefore, upon the true ground, as the result, to which the master has arrived, upon a review of all the evidence, as well as the answer. Then, as to statement No. 2, it is founded upon the supposition, that the title or ownership of the vessel, as stated in the custom house documents, is conclusive of the title of the respective owners in a suit for wages. That is not a correct view of the law. On the contrary, whatever might be the case in a controversy between the respective parties to those documents, the true title or ownership may be-shown to be different from that stated in those documents by a third person, whenever his interest is concerned therein. Now, this, is precisely the predicament of the plaintiff; and hence the statement No. 2, cannot be supported. The result is, that the claim of Gideon Hatch for wages must stand upon the statement No. 3; and we are of opinion, that, under all the circumstances of the case, the allowance of $179.28 is the true balance due to him. The exceptions filed by the plaintiff are, therefore, overruled, and the report must stand confirmed for that sum; and a final decree for a sale of the property is to be entered, according to the opinion expressed at the original hearing of this cause, when the interlocutory decree was passed.